Order entered October 3, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01223-CR

                         EX PARTE RODOLFO RAMOS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-84988-2011

                                            ORDER
       We GRANT IN PART Official Court Reporter Claudia Webb’s September 30, 2013

request for an extension of time to file the reporter’s record. We VACATE that portion of our

order issued on September 13, 2013 that sets due date dates for the reporter’s record and briefs.

       We ORDER Claudia Webb to file, by OCTOBER 15, 2013, the reporter’s record of the

hearing conducted on appellant’s application for writ of habeas corpus.

       We ORDER appellant to file his brief by NOVEMBER 1, 2013. We ORDER the State

to file its brief by NOVEMBER 18, 2013. If any party does not file its brief by the date

specified, the appeal will be submitted without that party’s brief. See TEX. R. APP. P. 31.1.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to:

Claudia Webb, official court reporter, County Court at Law No. 4; and to counsel for all parties.




                                                     /s/    DOUGLAS S. LANG
                                                            JUSTICE